Name: Commission Regulation (EC) No 2524/97 of 16 December 1997 laying down, for the first half of 1998, certain detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kilograms and originating in certain third countries
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  EU finance;  tariff policy
 Date Published: nan

 L 346/48 EN Official Journal of the European Communities 17. 12. 97 COMMISSION REGULATION (EC) No 2524/97 of 16 December 1997 laying down, for the first half of 1998 , certain detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kilograms and originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negoti ­ ations ('), as last amended by Regulation (EC) No 1 595/97 (2), and in particular Article 8 thereof, 1997/98 marketing year, that is 1 January to 30 June 1998 ; Whereas, with a view to adjusting the security covering import licences under that quota to current levels , the amount thereof should be set at ECU 5 per head; Whereas the competent authorities delivering import licences do not always know the origin of the animals imported under the quota in question ; whereas that in ­ formation is important for statistical reasons; whereas importers should accordingly be required to indicate the country of origin alongside the quantities attributed on the back of the import licences; Whereas Protocol 4 to the Europe Agreements and Protocol 3 to the free-trade Agreements have been amended; whereas the Protocols as amended provide that proof of origin of products imported into the Community may be established by means of a declaration by the exporter, on certain conditions, or by presentation of an EUR.l movement certificate; whereas the new provisions on release for free circulation of imported products should accordingly be incorporated into this Regulation ; Whereas, if such criteria are to be checked, applications must be presented in the Member State where the importer is entered in a VAT register; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure , of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithu ­ ania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (3), and in particular Article 5 thereof, HAS ADOPTED THIS REGULATION: Whereas the Annexes to Regulations (EC) No 3066/95 and (EC) No 1926/96 provide, from 1 July 1997, for an annual tariff quota of 153 000 live bovine animals weighing from 80 to 300 kilograms and originating in Hungary, Poland, the Czech Republic, Slovakia, Romania, Bulgaria, Estonia, Latvia and Lithuania; whereas Commis ­ sion Regulation (EC) No 2511 /96 of 23 December 1996 laying down, for 1997, certain detailed rules for the ap ­ plication of a tariff quota for live bovine animals weighing from 160 to 300 kilograms and originating in certain third countries (4), as amended by Regulation (EC) No 1938/97 Q, lays down detailed rules covering imports of that number of animals originating in those third coun ­ tries and weighing from 80 to 300 kilograms; whereas similar detailed rules should be laid down in respect of 76 500 live animals corresponding to the remainder of the Article 1 1 . Under the tariff quotas provided for in Regulations (EC) No 3066/95 and (EC) No 1926/96, 76 500 head of live bovine animals falling within CN code 010290 21 , 0102 90 29, 0102 90 41 or 0102 90 49 and originating in the third countries listed in Annex II hereto may be imported in the period 1 January to 30 June 1998 in accordance with this Regulation . The tariff quota's order No shall be 09.4537. 2. The ad valorem and specific customs duties on those animals as fixed in the Common Customs Tariff (CCT) shall be reduced by 80 % . (') OJ L 328 , 30 . 12 . 1995, p . 31 (2) OJ L 216, 8 . 8 . 1997, p. 1 . 0 OJ L 254, 8 . 10 . 1996, p . 1 . 0 OJ L 345 , 1 . 2. 1996, p . 21 . 5) OJ L 272, 4 . 10 . 1997, p . 21 . 17. 12. 97 I EN I Official Journal of the European Communities L 346/49 2 . If the quantities covered by applications as referred to in Article 3 exceed those available , the Commission shall fix a single percentage reduction to be applied to the quantities applied for. Where the application of the reduction provided for in the first subparagraph gives a figure of less than 50 head per application , the quantity available shall be awarded by the Member States concerned by drawing lots for import rights covering 50 head each . Where the remainder is less than 50 head, a single import right shall be awarded for that quantity. Article 2 1 . Applicants in respect of the quota provided for in Article 1 must be natural or legal persons, they must prove, to the satisfaction of the competent authorities of the Member State concerned when submitting their ap ­ plications, that since 1 January 1997 they have imported and/or exported at least 50 animals falling within CN code 0102 90 , and they must be listed in a national VAT register. 2 . Proof of import and export shall be furnished ex ­ clusively by means of the customs document of release for free circulation or the export document, duly endorsed by the customs authorities . The Member States may accept copies of the documents referred to above , duly certified by the issuing authority, where the applicant can prove , to the satisfaction of the competent authority, that it is impossible for him to obtain the originals . Article 5 1 . The quantities awarded shall be imported subject to presentation of one or more import licences . 2 . Licence applications may be lodged only in the Member State where the application for the import right is submitted . 3 . Licence applications and licences shall show the following: (a) in Section 8 , one or more of the countries listed in Annex II; licences shall carry with them an obligation to import from one or more of the countries shown; (b) in Section 20 , the order No 09.4537 and at least one of the following: Regiamento (CE) n ° 2524/97 Forordning (EF) nr. 2524/97 Verordnung (EG) Nr. 2524/97 KavoviajiÃ ³g (EK) api$ . 2524/97 Regulation (EC) No 2524/97 RÃ ¨glement (CE) n ° 2524/97 Regolamento (CE) n . 2524/97 Verordening (EG) nr. 2524/97 Regulamento (CE) n ? 2524/97 Asetus (EY) N:o 2524/97 Forordning (EG) nr 2524/97 Article 3 1 . Applications for import rights may be submitted only in the Member State where the applicant is regis ­ tered in accordance with Article 2 ( 1 ). 2 . Applications for import rights :  must cover at least 50 animals, and  may not cover more than 10 % of the quantity avail ­ able . Where applications exceed that quantity, they shall be deemed to cover that quantity only. 3 . Applications for import rights may be lodged until 19 December 1997 only. 4 . Applicants may lodge no more than one application each . Where the same applicant lodges more than one application , all applications from that applicant shall be inadmissible . 5 . By 7 January 1998 at the latest, the Member States shall notify the Commission of applications lodged . Such notification shall comprise a list of applicants and of quantities applied for. All notifications, including notifications of 'nil ' applica ­ tions, shall be forwarded by telex or fax; where notifica ­ tions cover applications actually submitted, the model in Annex I shall be used . 4 . Import licences issued in accordance with this Regu ­ lation shall be valid for 90 days from their date of issue within the meaning of Article 21 (2) of Regulation (EEC) No 3719/88 . However, no licence shall be valid after 30 June 1998 . 5 . Licences issued shall be valid throughout the Community. 6 . Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. To that end, the figure '0' (zero) shall be entered in Section 19 of licences . 7 . Notwithstanding Article 4 of Regulation (EC) No 1445/95, importers shall lodge a security of ECU 5 per head when submitting their import licences applications . Article 4 1 . The Commission shall decide what percentage of quantities covered by applications may be imported. L 346/50 EN Official Journal of the European Communities 17 . 12. 97 Article 6 The duties referred to in Article 1 shall apply to live animals on presentation of either an EUR.l movement certificate issued by the exporting country in accordance with Protocol 4 to the Europe Agreements and Protocol 3 to the free-trade Agreements or a declaration by the exporter in accordance with the said Protocols . Article 7 1 . Animals imported under the arrangements referred to in Article 1 shall be identified individually either by:  an indelible tattoo, or  an officially issued ear-tag or an ear-tag officially approved by the Member State , at least one ear of each animal being so tagged . 2 . Such tattoos or ear-tags shall be so designed as to enable the date of release for free circulation and the identity of the importers to be established by reference to a record made at the time animals are so released . Article 8 Each time a quantity is attributed on an import licence or extract thereof, in accordance with Articles 22 and 23 of Regulation (EEC) No 3719/88 , the country of origin must be shown in column 31 of the licence . That information shall be verified and endorsed by the competent customs office . Article 9 Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, save as otherwise provided herein . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1997 . For the Commission Franz FISCHLER Member of the Commission 17. 12 . 97 I EN I Official Journal of the European Communities L 346/51 ANNEX I EC Fax No (32 2) 296 60 27 Application of Regulation (EC) No 2524/97 Ordre No 09.4537 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR APPLICATION FOR IMPORT RIGHTS Date : Period: Member State : Applicant's No (') Applicant (name and address) Quantity (head) Total Member State : Fax No: Tel .: (') Continuous numbering. L 346/52 I EN Official Journal of the European Communities 17. 12. 97 ANNEX II  Hungary  Poland  Czech Republic  Slovakia  Romania  Bulgaria  Lithuania  Latvia  Estonia